DETAILED ACTION
This Second Non-final office action is responsive to application 16/263,734 with applicant’s response filed on 11/10/2021 in which claims 1, 3, 11, 13, 16 and 18 were amended.
Claims 1 - 20 are currently pending and under examination, of which claims 1, 11, and 16 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This application has been transferred within the office. The action is made Non-Final.
Applicant’s amendments and remarks 11/10/2021 regarding the prior art have been fully considered and are persuasive. Accordingly, the rejection under 35 U.S.C. 103 is withdrawn. Updated consideration is given and new art is identified, detailed below.
Applicant’s amendments and remarks 11/10/2021 regarding subject matter eligibility under rejection 35 U.S.C. 101 have been fully considered and are not persuasive. In the interest of compact prosecution, examiner offers suggestion to help in overcoming the eligibility requirement. However, the claim as presently drafted is held to be properly rejected under 35 U.S.C. 101 eligibility guidance.
Applicant contends eligibility noting practical application and improvement to functioning of a computer. Examiner respectfully contests the improvement basis but is willing to advance prosecution on the basis of practical application if so drafted to integrate preferred embodiment. Particularly, the functionality of risk analysis/prediction as recited in the preamble should be developed so as to positively recite and integrate some language concerning financial application such as credit scoring or loan approval, as would be logically appropriate being the applicant is FICO. However, the claim as presently drafted is broad enough to read on disparate use cases such as healthcare prognosis which Simio, LLC. v. FlexSim Software Products, Inc., (Fed. Cir. 2020).
Examiner requests applicant review of claim and specification minor informalities to ensure appropriateness of language, such as spelling etc. This may include, e.g., claim 1 “predication” being prediction, claim 3 “preform” being perform, and so on.
Examiner notes the use of contingent claim limitations, see MPEP 2111.04. Since the claims do not invoke any functional language, the limitations are read under the standard of broadest reasonable interpretation which requires only that which must be performed. Particularly, the final limitation of independent claims discloses “at least one of” regarding model-dependent “or” model-independent as well as “at least one or more of” regarding global “or” local. When reciting “or” alternatives, subsequent dependent claims may not further limit the scope if drawn to unelected alternatives. This is noted simply for applicant’s clarification, all claim limitations have been treated on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the examiner applies the guidance set forth under MPEP 2106.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—all claims fall within one of the four statutory categories. Claims 1-10 recite a method/process, claims 11-15 recite a system/machine, and claims 16-20 recite a computer program product/article of manufacture.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the claims are directed to an abstract idea, being that of feature engineering for machine learning model explanation (xAI/causal learning). Particularly, limitations recite: 
analyzing one or more features of the machine learning model, the one or more features being defined based on one or more constraints associated with one or more values and relationships and whether said one or more values and relationships satisfy at least one of the one or more constraints; 
displaying one or more visual indicators based on an analysis of the one or more features and training data used to train the machine learning model, the one or more visual indicators providing a summary of the machine learning model's performance or efficacy; and 
in response to further analyzing the one or more features and the training data based on at least one of a model-dependent approach or a model-independent approach, providing at least one or more of: a global explanation about the machine learning model or a local explanation about a given prediction instance.

The claim amounts to feedback based on feature analysis. Such an idea may simply be described as human-in-the-loop. For example, a model runs an iteration that attributes its output to some factor and the human subsequently adjusts its control knobs (features and parameters). Despite the specification’s eager disavowal of pen and paper or mental processes [0004], no specific transformation is presented that precludes performance of the mind or the use of template. Most paradoxically the explainable AI has no explanation for itself. If the goal of causal learning is transparency in machine learning, then why is there no statistical basis, code, or reduction to practice? Developers give little credence to purely descriptive language requiring extensive interpretation. Prior arts are noted which describe functionality as “highly questionable” (Mittelstadt [P.283 Sect3.3]) and “very subjective” (Hongegger [P.21]) among others. Accordingly, the claim recites a mental process.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical 
In the search for a practical application, the specification goes as far as to disavow example use case [0025], and disavow the importance of technical detail [0020]. To be abundantly clear, it is the technical detail that renders eligibility. If claim language provides only a results-oriented solution, with insufficient detail for how a computer accomplishes it, then the claim does not provide an inventive concept. It is this level technical detail that resolves purported improvement. If improvement is immeasurable than it cannot be a basis for rendering eligibility. Additional elements of system/apparatus claims to mirror functionality include generic computer elements such as processor and non-transitory computer medium. These are routine computer elements generally found in any modern patent literature of the software arts and which do not render eligibility. Consideration the claim elements as drafted does not render eligibility by way of practical application.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—as already noted above, the elements of the claim are identified with respect to MPEP 2106.05 which does not amount to significantly more. Particularly, the displayed visual indicator is post-solutionary activity and meaningful limitation is not distilled through any specific transformation to Simio, LLC. v. FlexSim Software Products, Inc., (Fed. Cir. 2020).
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 11 and 16, which recite a system and a computer program product, respectively, as well as to dependent claims 2-10, 12-15 and 17-20.
Dependent claims 2, 12 and 17 disclose “the global explanation provides general information”. Not only is “general information” overtly abstract, but the global explanation is not even required as the independent claim discloses local in the alternative (i.e., contingent limitation).
Dependent claims 3, 13 and 18 disclose feature importance of a model. How exactly is the feature “important” so as not to be subjective? This is also a contingent limitation, and is considered to be part of the abstract idea, feature engineering.
Dependent claims 4 and 19 discloses local explanation as a prediction instance. This is part of the causal learning and describes local as an instance which appears to be inherent since there is no indication of something being not an instance, let alone clear language for delineating data points such as a hyperplane or cluster outliers. No significance is indicated that instance provides meaningful limitation.
Dependent claims 5, 15 and 20 disclose execution slices which appear not just abstract but treading into the territory of insolubly ambiguous and are only twice mentioned in the specification by merely repeating language of the claim. The list of alternatives (features, constraints, values or variable correlations) covers seemingly anything. Accordingly, no meaningful limitation is disclosed.

Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Merrill et al., US PG Pub No 20190378210A1, hereinafter Merrill, as evidenced by Provisional 62/682,714 (see PTO-892 attached Provisional as NPL) in view of 
Casalicchio et al., “Visualizing the Feature Importance for Black Box Models”, hereinafter Casalicchio, arXiv: 1804.06620v3
With respect to claim 1, Merrill teaches: 
	A computer-implemented method for providing insights about a machine learning model {Merrill [0002] “systems and methods for providing model explainability information for a machine learning model”}, wherein the machine learning model is trained, during a training phase, to learn patterns to correctly classify input data associated with risk analysis or risk predication {Merrill (ZestFinance) [0158] “credit-risk classifications of borrowers” and/or [0069] “credit risk model” comprises [0122] “selecting a reference population from training data”}, the method comprising: 
analyzing one or more features of the machine learning model, the one or more features being defined based on one or more constraints associated with one or more values and relationships and whether said one or more values and relationships satisfy at least one of the one or more constraints {Merrill [Claim 1] “generating a SHAP (SHapley Additive exPlanation) value for the corresponding feature” supported per equations [0041], [0117], [0217] equations described throughout which provide for claimed “constraints associated with one or more values and relationships”. The rationale is [0022] “feature importance analysis will indicate bankruptcies”. See also [0048] “each ; 
displaying one or more visual indicators based on an analysis of the one or more features and training data used to train the machine learning model, the one or more visual indicators providing a summary of the machine learning model's performance or efficacy {Merrill [0190-92] describes “displaying the identified features and their decomposition in a form similar to the table presented in Fig. 3” illustrated with respect to Model A, and non-limited to “displaying partial dependence plots for identified variables, heat maps, and other visualizations on a display device”. See also [0020-21] “monitor model performance… model performance, as judged by an appropriate accuracy metric” and [0055] “retrain the model (of the modelling system 110) with the given set of features, and iterating over the Shapley summation” again [0192]. While the table of Fig. 3 does not expressly list accuracy, it is fairly suggested regarding column of “Importance” for identified feature variables (for model training) and with language of “a form similar to the table” for the purpose of monitoring model performance}; and 
in response to further analyzing the one or more features and the training data based on at least one of a model-dependent approach or a model-independent approach {Merrill discloses [0129] “either of non-differentiable or differentiable model” corresponding to model dependent/independent. For example, [0062] “black box” and/or ensemble/mixture of models [0171] both diff & non-diff. The functionality of “in response to” indicates causal model explanation e.g. [0201] “pairwise comparisons” and/or sequential refinement [0211] “in the case of feature importance, a rank stability measure, e.g., how much has a rank re-sorted from one iteration to the next”}, 
However, Merrill does not expressly disclose global/local.
Casalicchio teaches: 
providing at least one or more of: a global explanation about the machine learning model or a local explanation about a given prediction instance {Casalicchio [P.6-7 Sect.4] discloses local and global permutation-based feature importance (PFI) particularly Eq. (9) which computes global from local levels to resolve the importance of a model’s feature and where pointwise evaluation is computed over i-th instance for individual conditional importance (ICI) and partial importance (PI). See Figs 3, 5, [Abstract]}.
	Casalicchio is directed to interpretability of machine learning models and visualizing features thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to resolve local/global feature importance as disclosed by Casalicchio in combination with Merrill’s retraining/iterative process for the motivation to “provide visualizations for local and global PFI, which illustrate how changes in the considered feature affect model performance” (Casalicchio [P.2 ¶3]).

With respect to claim 2, the combination of Merrill and Casalicchio teaches the method of claim 1, wherein 
	the global explanation provides general information about one or more functionalities of the machine learning model and at least one of a visualization that summarizes the machine learning model's global behavior with respect to the one or more features, or an identification of a first set of features that are influential in generating one or more identifiable outcomes {Casalicchio [P.5] “The larger the value of PFIS, …, and the more important we deem the feature set S” subscript S is feature set identified for importance of modeling outcome. The PFI is computed per Eq (9) global PFIS. Further, visualizations that summarize the model are provided Figs 3 and 5-6}. Motivation for the combination is the same as set forth in claim 1, with limitation further describing the teaching of Casalicchio.

With respect to claim 3, the combination of Merrill and Casalicchio teaches the method of claim 1, wherein 
the model-dependent approach takes into consideration unique properties of the machine learning model, including a feature's importance to the machine learning's operation to correctly preform a prediction based on the input data {Merrill [0131] “a feature’s importance is quantified with respect to a model” disclosure replete with feature importance}.

With respect to claim 4, the combination of Merrill and Casalicchio teaches the method of claim 1, wherein 
	the local explanation provides one or more predictions performed by the machine learning model in one or more instances {Casalicchio [P.6-7] “local feature importance of the i-th observation… It is estimated by PFIS(i)” observation/instance i, described [P.3] “prediction of the i-th observation”}. Motivation for the combination is the same as set forth in claim 1, with limitation further describing the teaching of Casalicchio.

With respect to claim 11, the rejection of claim 1 is incorporated. Merrill teaches: 
	A system {Merrill Fig 4 system, hence Title “Systems and Methods”} comprising: 
	at least one programmable processor {Merrill Fig 4:401A-401N Processors}; and 
	a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations {Merrill [0238-39] “Machine-executable instructions in software… loaded into memory” or “any suitable dedicated hardware or hardware/firmware combination”} comprising: 
	The remainder of this claim is rejected for the same rationale as claim 1. 

Claims 12-13 are rejected for the same rationale as claim 2-3, respectively.

With respect to claim 16, the rejection of claim 1 is incorporated. Merrill teaches: 
	A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations {Merrill Fig 4 comprising [0238-39] “Machine-executable instructions in software… loaded into memory” or “any suitable dedicated hardware or hardware/firmware combination”} comprising: 
	The remainder of this claim is rejected for the same rationale as claim 1. 

Claims 17-19 are rejected for the same rationale as claims 2-4, respectively.

Claims 5-10, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Merrill and Casalicchio in view of: 
Plumb et al., “Model Agnostic Supervised Local Explanations”, hereinafter Plumb (CMU NeurIPS, grants DARPA/NSF), arXiv: 1807.02910v3
With respect to claim 5, the combination of Merrill and Casalicchio teaches the method of claim 4, wherein 
	a first instance from the one or more instances comprises one or more execution slices in which at least one or more of the machine learning model's features, constraints, values or variable correlations are identified and tracked for the purpose of understanding how the machine learning model derives a prediction in the first instance {Casalicchio Fig 5 illustrates identified/tracked features (symbol φ, shaded) with test sample against model mean squared error MSE. See related Figs 2-4, 6}.


With respect to claim 6, the combination of Merrill, Casalicchio and Plumb teaches the method of claim 5, wherein 
	the local explanation provides an understanding of how possible changes to an instance's feature values adjust or shift an expected result or projected outcome {Plumb [P.3] local explanation causal metric being fairly intuitive hence the name local explanation, described so as to “observe how the model’s response changes” with features being perturbed; [P.5] choosing d feature sorting}.

With respect to claim 7, the combination of Merrill, Casalicchio and Plumb teaches the method of claim 5, wherein 
a first threshold is determined and the local explanation provides an understanding of how possible changes to the instance's feature values adjust or shift an expected result or projected outcome beyond the first threshold {Merrill [0190] “identifying features having decomposition values (in the generated decompositions) above a threshold” is feature value threshold}. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize Merrill’s feature value threshold with Plumb’s local explanation such as by validation accuracy as applying known techniques to known methods to yield predictable results and/or as using “local training d features”. Doing so would lead to a decrease in bias (Plumb [P.4 ¶4] or Merrill [0039]).

With respect to claim 8, the combination of Merrill, Casalicchio and Plumb teaches the method of claim 5, wherein 
in response to understanding how the machine learning model behaves in the first instance, the machine learning model is tuned to select outcomes that best suit an expected result in a first set of instances {Merrill [0208] “tune parameters that control the tradeoff between performance and accuracy… tunable parameter E which specifies the difference between model decompositions after which the model evaluation” is parameter tuning for model evaluation. The parameter tuning is noted throughout, e.g., [0035], [0135], [0192, 95]}.

With respect to claim 9, the combination of Merrill, Casalicchio and Plumb teaches the method of claim 8, wherein 
	the machine learning model is tuned by adjusting instances that demand changes to the fewest number of features or instances with a least amount of change to the most important features of the machine learning model {Merrill [0227] “performs optimal grid refinement techniques by computing and comparing higher- and lower-order accurate representations… a lower bound on the error is set” wherein optimization with bounded error imparts claimed functionality and sampling of distribution is performed to achieve greater fidelity [0203]}.

With respect to claim 10, the combination of Merrill, Casalicchio and Plumb teaches the method of claim 5, wherein 
	one or more readable reason codes for one or more sets of features or instances of the machine learning model are generated to explain how the machine learning model derives a prediction in the first instance {Merrill [0137] “reason codes” described for mapping decomposition of the models, wherein model decomposition comprises prediction and features}.

Claim 14 is rejected for the same rationale as claims 6-8.
Claims 15 and 20 are rejected for the same rationale as claim 5.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Nair et al., US PG Pub No 20200143005A1 Wells Fargo details LIME with local/global, conditional expectations and partial dependent plots for interpretable modeling.
McGrath et al., “Interpretable Credit Application Predictions with Counterfactual Explanations” discloses weighted counterfactuals with local explanations.
Lundberg et al., “Consistent Individualized Feature Attribution for Tree Ensembles” widely cited author further develops Shap with Tree Shap.
Friedberg et al., “Local Linear Forests” discloses CATE with causal forests.
Shrikumar et al., “Learning Important Features Through Propagating Activation Differences” discloses DeepLIFT.
Chen et al., “An Interpretable Model with Globally Consistent Explanations for Credit Risk” discloses FICO challenge with quality visualizations, see Figs 2-3, 6.
Mittelstadt et al., “Explaining Explanations in AI” Alan Turing Institute which describes local approximations as “highly questionable” [Sect3.3] and that it cannot be said whether LIME/DeepLift/Shape are a priori any better off comparatively, Fig 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126